DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Priority
Claims 7-12 of the instant DIV of CIP 15/173,469 do not benefit from the dates of all parent cases 14/575,884 and 14/191095, as neither support the claimed vertical z axis spring configured to counteract the forces of gravity on the optical scanning assembly in the z-axis direction of Claim 7. Applicant is reminded that obviousness and support are different legal tests, and something may have been obvious but not supported, as in the instant case. Thus the instant claims only benefit from the 6/3/16 filing date of parent CIP 15/173,469 and are examined under the AIA  provisions.
Drawings
The drawings are objected to because the outline of the device in Fig. 8 is not clearly visible for printing purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) patient support structure in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

			
Claim Objections
Claims 7-12 are objected to because of the following informalities:  1) in Claim 7, line 4, “a focal point” should be “a focal point of the beam”, 2) in Claim 7, “the focal point location” should be “a location of the focal point”, 3) in Claim 7, “via,” should be “via:”, 4) in Claim 7, “the intensity” should be “an intensity”, 5) in Claims 8-11, “the method of claim 7” should be “the method of claim 7,”, 6) in Claim 12, “base assembly a patient support structure”, should be “base assembly and a patient support structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

1) Regarding Claim 7, the preamble recites a “laser” surgery device, yet the body of the claim only requires a generic “beam source” and a generic “electromagnetic radiation” beam. It is not clear whether the claim actually requires a laser or not. Furthermore, if the broader limitations of “beam source” and “electromagnetic radiation” are directed to the same features as the narrower “laser”, it is indefinite to use broad and narrow limitations in the same claim to refer to the same features. See MPEP 2173.05 (c). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
2) Regarding Claim 7, “the beams” in “directing the beams” lacks clear antecedent basis.
3) Regarding Claim 7, the claim recites a “scanner” in line 4, and “an optical scanning assembly” in line 10. It is not clear whether the two refer to the same scanner or not. When limitations of differing scope refer to the same features in the same claim, the claim is indefinite as it is not clear which of the limitations actually limits the scope of the claim. See MPEP 2173.05 (c). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
4) Regarding Claim 7, it is not clear whether “being mounted” is meant to recite a step or a structural configuration. When a claim is amenable to two plausible 
5) In Claim 8, “the bearing assemblies” lack clear antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2014/158615 by Schuele (Applicant submitted on 12/17/19, 85 pages) in view of US 2008/0243107 by Muhlhoff.
	Regarding Claim 7, Schuele teaches a method for supporting a laser eye surgery device (abstract), comprising: 
	directing an electromagnetic radiation beam generated by a beam source to a variable optical path (e.g. Fig. 8: laser 12 directing a beam through variable optical path 16; Fig. 4: step 204); 
	scanning a focal point in different locations within the eye with a scanner (e.g. Fig. 8: scanner 18 scans beam in the eye 24; e.g. Fig. 4: step 208); 
	receiving a portion of the electromagnetic radiation beam reflected from the focal point location back along the variable optical path, with a sensor and generating an 
	directing the beams to a series of at least three mirrors mounted on a base assembly and into an optical scanning assembly (e.g. Fig. 3B: mirrors 106, 108, and 110 direct the laser into scanner 18; e.g. Fig. 1, par. 71: base 26; par. 80: support assembly 72/74/76), 
	the optical scanning assembly being mounted to the base assembly via, a horizontal x axis bearing, configured to limit movement of the optical scanning assembly in an x axis (e.g. Fig. 3A, pars. 80-81, 89: x-y-z linear bearings with rods 92/94/98/100); 
	a horizontal y axis bearing, configured to limit movement of the optical scanning assembly in a y axis (e.g. Fig. 3A, pars. 80-81, 89: x-y-z linear bearings with rods 92/94/98/100); 
	a vertical z axis bearing, configured to limit movement of the optical scanning assembly in a z axis (e.g. Fig. 3A, pars. 80-81, 89: x-y-z linear bearings with rods 92/94/98/100) and
	a counterbalance mechanism configured to counteract the forces of gravity on the optical scanning assembly (pars. 88-89).
 Schuele does not disclose that the counter balance mechanism is a vertical z axis spring, configured to counteract the forces of gravity on the optical scanning assembly in the z axis direction.
However, Muhlhoff teaches incorporating a z-axis spring to support the weight of an optical assembly resting over an eye as one type of eye safety counter balance 

	3Regarding Claim 9, Schuele as modified in Claim 7 teaches the method of claim 7 wherein the optical scanning assembly includes a confocal lens assembly (par. 64).  

	Regarding Claim 12, Schuele as modified in Claim 7 teaches the method of claim 7, further comprising: accommodating relative movement between the base assembly a patient support structure, the patient support structure being able to support a patient  (abstract).
	
	Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuele in view of Muhlhoff, as applied to Claim 7, and further in view of US 7911670 to Bec and US 20070059205 by Ganz.

	Regarding Claim 8, Schuele as modified in Claim 7 teaches the method of claim 7 wherein the bearing assemblies are roller and rail bearings and the vertical z axis spring is a pair of coiled metal tapes each coiled around a spring mounted spool.  Both rail and roller bearings and coiled metal tape spring mechanisms are well known in prima facie obvious.

	Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuele in view of Muhlhoff, as applied to Claim 7, and further in view of US 20160106581 by Gonzalez.
	Regarding Claim 10, Schuele as modified in Claim 7 teaches the method of claim 7 wherein the optical scanning assembly includes a patient interface, yet does not explicitly disclose that the patient interace has a microelectromechanical force sensor.  However, it is well known in the art to incorporate force sensors in a patient eye interface for diagnosis or surgery, as evidenced by Gooding (par. 55, 63: MEMS load sensor in eye interface). Thus, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a MEMS force sensor in the interface of the combination, as taught by Gooding, in order to predictably detect contact and to monitor the forces applied on the eye, as taught by Gooding, and further to ensure that the forces are minimal and non-damaging.

11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuele in view of Muhlhoff, as applied to Claim 7, and further in view of US 20140114294 by Heitel.
	Regarding Claim 11, Schuele as modified in Claim 7 teaches the method of claim 7 further comprising, moving the optical scanning assembly in the three axes yet it does not explicitly disclose motors attached to the bearings.   However, it is well known in the art to use motorized stages to move a scanner, as evidenced by Heitel (e.g. abstract, par. 6, 16-17, 28). Absent any showing of critical or unexpected results, such limitations appear to be routine optimization among limited options within the skill of a person having ordinary skill in the art at the time of the invention, as taught by Heitel, and do not amount to more than automating a manual feature to predictably enhance precision and control, and are therefore prima facie obvious.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,849,032 in view of Schuele and Muhlhoff.
.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,849,033 in view of Schuele and Muhlhoff.
Claim 4 of the patent meets all limitations of Claim 7, except for the bearings and the spring counterweight. Yet, as shown in the 103 rejections above, these features are clearly obvious in view of Schuele and Muhloff, as a selection among known and limited options to predictably move and support the scanner, and further for the same rationale as discussed in detail in the 103 rejections, above.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10736780 in view of Schuele and Muhlhoff.
Claim 1 of the patent meets all limitations of Claim 7, except for the bearings and the spring counterweight. Yet, as shown in the 103 rejections above, these features are clearly obvious in view of Schuele and Muhloff, as a selection among known and limited options to predictably move and support the scanner, and further for the same rationale as discussed in detail in the 103 rejections, above.
7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10736779 in view of Schuele and Muhlhoff.
Claim 1 of the patent meets all limitations of Claim 7, except for the bearings and the spring counterweight. Yet, as shown in the 103 rejections above, these features are clearly obvious in view of Schuele and Muhloff, as a selection among known and limited options to predictably move and support the scanner, and further for the same rationale as discussed in detail in the 103 rejections, above.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10751217 in view of Schuele and Muhlhoff.
Claim 3 of the patent meets all limitations of Claim 7, except for the bearings, the sensor and the spring counterweight. Yet, as shown in the 103 rejections above, these features are clearly obvious in view of Schuele and Muhloff, as a selection among known and limited options to predictably move and support the scanner and to predictably control the emission based on feedback control from the reflected intensity so as to prevent eye damage, and further for the same rationale as discussed in detail in the 103 rejections, above. 
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending U.S. Patent Application No. 16/987,306 in view of Schuele and Muhlhoff.
Claim 6 of the copending application meets all limitations of Claim 7, except for the bearings, and the spring counterweight. Yet, as shown in the 103 rejections above, 
This is a provisional nonstatutory double patenting rejection.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending U.S. Patent Application No. 17/000,223 in view of Schuele and Muhlhoff.
Claim 6 of the copending application meets all limitations of Claim 7, except for the bearings, and the spring counterweight. Yet, as shown in the 103 rejections above, these features are clearly obvious in view of Schuele and Muhloff, as a selection among known and limited options to predictably move and support the scanner and to predictably control the emission based on feedback control from the reflected intensity so as to prevent eye damage, and further for the same rationale as discussed in detail in the 103 rejections, above.
This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANOLIS PAHAKIS/Examiner, Art Unit 3792